Citation Nr: 1759026	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for residuals of gunshot wound to the right lateral chest wall, muscle group IV, subscapularis.

2.  Entitlement to an effective date earlier than October 3, 2008 for the grant of a total disability evaluation due to individual unemployability. 


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The above issues were remanded in January 2015 and April 2017 for further development.  That development having been completed, the case is now again before the Board.  

The issue of entitlement to an effective date earlier than October 3, 2008 for the grant of a total disability evaluation due to individual unemployability (TDIU), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The medical evidence establishes that the service connected residuals of gunshot wound (GSW) to the right lateral chest wall, muscle group IV (MG IV), subscapularis, are productive of severe muscle disability.

3.  The Veteran is service connected for residuals of GSW, right lateral chest wall, MG III, pectoralis major, evaluated as 40 percent disabling.  When combined with an evaluation greater than 10 percent for the residuals of GSW to the right lateral chest wall, MG IV, subscapularis, the combined evaluation for the muscle impairment of the right shoulder would exceed the 50 percent limitation under VA regulation.



CONCLUSIONS OF LAW

The criteria for an evaluation greater than 10 percent for residuals of GSW to the right lateral chest wall, MG IV, subscapularis are not met as a matter of law.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.25, 4.55, 4.56, 4.71a, 4.73, Diagnostic Codes 5200, 5304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in a June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran seeks a higher initial evaluation for his service-connected residuals of GSW to the right lateral chest wall, MG IV, subscapularis.  

VA has adopted a Schedule for Rating Disabilities (hereinafter Schedule) to evaluate service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321, see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In the present case, service connection for residuals of GSW to the right lateral chest wall, MG IV, subscapularis was granted in an April 2012 statement of the case, and evaluated as 10 percent disabling, effective August 31, 2010.  This evaluation has been confirmed and continued to the present.  

Diagnostic Code 5304 addresses injuries to MG IV.  MG IV involves the intrinsic muscles of the shoulder girdle: supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis.  Under Diagnostic Code 5304, for a dominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 20 percent rating, and a severe disability warrants a 30 percent rating, the highest rating available under the Diagnostic Code.  38 C.F.R. § 4.73.  

As will be explained below, the medical evidence demonstrates that the Veteran's service connected the residuals of GSW to the right lateral chest wall, MG IV, subscapularis meet the definition for severe muscle disability under 38 C.F.R. § 4.56 and 38 C.F.R. § 4.73, Diagnostic Code 5304.  However, the combined evaluation afforded muscles impacting a single unankylosed joint are limited by VA regulations.  See 38 C.F.R. § 4.55(d).  Thus, the Board finds that an evaluation of greater than 10 percent can be granted for the MG IV disability under law.  

Disabilities resulting from muscle injuries are governed by specific VA regulations.  Most pertinent here is 38 C.F.R. § 4.55(d), which directs that, when rating muscle injuries in the same anatomical region, the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of MGs I and II acting upon the shoulder. 38 C.F.R. Â§ 4.55(d).  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

The mathematical formula for calculating combined evaluations is found at 38 C.F.R. § 4.25.  To calculate the combined evaluation for the muscle groups acting upon a single unankylosed joint, one takes the highest evaluation of the muscle group affecting the unankylosed joint first and, using Table I-Combined Ratings Table in 38 C.F.R. § 4.25, combines that number with the next highest evaluation affecting the same unankylosed joint, and so on, to find the combined value of muscle impairment affecting the same unankylosed joint.  Once completed, that combined value would be combined with the next highest disability evaluation assigned, if any.  See 38 C.F.R. § 4.25(a) and (b).  Conversion to a percentage is to be done only once per rating decision, following the combining of all disabilities, and to be the last procedure in determining the combined degree of disability.  38 C.F.R. § 4.25(b).

A May 2017 VA examination for muscle injuries is of record and shows observations of loss of muscle substance on palpation and clinical findings of retained fragments or shrapnel.  Specifically, the examiner noted bullets in the upper chest bilaterally by x-ray with confirmation of ballistic fragments over the mid to right upper chest on repeat x-ray.  The examiner reported cardinal signs of consistent loss of power, weakness, and lowered threshold of fatigue in MG IV.  Muscle strength in MG IV measured 4 of 5 on the right as compared to 5 of 5 on the left, with additional MG IV muscle testing results measuring 3 of 5 for external and internal rotation on the right as compared to 5 of 5 on the left.  See, generally, May 2017 VA DBQ Examination for Muscle Injuries.  The report documents that the Veteran is right hand dominant.  See Id., p. 2.

The Board observes that the VA examiner noted the presence of entrance and exit scars, and a history of a penetrating muscle injury.  The examiner opined that tests of MG IV strength, endurance or coordinated movements, when compared with the uninjured side, indicated severe impairment of function.  See Id., pp. 2, 3, 6.

These findings meet the definition of "severe" disability for MG IV as indicated by 38 C.F.R. § 4.56, as explained below.

Disabilities from muscle injuries are classified as slight, moderate, moderately severe, or severe.  A through-and-through injury shall be rated as no less than a moderate injury for each group of muscles damaged.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(a)-(c).

Under 38 C.F.R. § 4.56(d)(4), severe disability of muscles contemplates a history of a through and through or deep penetrating wound due to high-velocity missile; service department record or other evidence showing long hospitalization for the wound, and a record of consistent complaints of cardinal signs and symptoms of muscle disability worse than moderately severe; and objective findings including loss of deep fascia or muscle substance in the wound area and severe impairment of function indicated by tests of strength, endurance, or coordinated movements as compared to the corresponding muscles on the uninjured side.  Other signs of severe muscle disability are x-ray evidence of retained foreign bodies.  See 38 C.F.R. § 4.56(d)(4).

The Veteran meets this criteria which, but for 38 C.F.R. § 4.55(d), would warrant a 30 percent evaluation under Diagnostic Code 5304 for severe impairment of MG IV on the dominant side.  See 38 C.F.R. § 4.73, Diagnostic Code 5304.  

However, as noted above, VA regulations specifically limit the combined evaluation of muscle groups acting upon a single unankylosed joint to lower than the evaluation for unfavorable ankyloses of the joint.  A 50 percent evaluation is afforded for unfavorable ankyloses of the shoulder joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  Accordingly, the evaluations assigned the Veteran's right shoulder MGs III and IV, when combined, may not equal more than 50 percent.  Using Table I-Combined Ratings Table, as prescribed in 38 C.F.R. § 4.25, a 40 percent evaluation combined with a 10 percent evaluation results in a combined value of 45.  A 40 percent evaluation combined with a 20 percent evaluation results in a combined value of 52.  As the Veteran has other service connected disabilities, conversion to percentage would not occur at this point, but would occur after all the other evaluations have been combined.  See 38 C.F.R. § 4.25(b).  Hence, in this case, an evaluation greater than 10 percent for the residuals of GSW to the right lateral chest wall, MG IV, subscapularis cannot be assigned as a matter of law. 

There are exceptions for the involvement of MGs I and II or where the shoulder joint is ankylosed and MGs I and II are severely disabled.  See 38 C.F.R. § 4.55(c)( and (d).  But in the present case, the Veteran is neither service connected for MGs I and II nor is there evidence his right shoulder is ankylosed.  Rather, a 2015 VA DBQ examination for joints shows that the Veteran has right shoulder joint motion, albeit diminished.  Range of motion is measured at zero to 80 degrees flexion (normal is zero to 180), zero to 115 degrees abduction (normal is zero to 115), zero to 40 degrees external rotation (normal is zero to 90), and zero to 90 degrees internal rotation (normal is zero to 90).  See August 2015 VA DBQ Examination for Shoulder and Arm, p. 3.

The Board notes the Veteran's reports of continued weakness, cramps, and chronic pain in MG IV rendering activities of daily living difficult.  The Veteran reported the cramps occurred three to four times per week, and caused awful, sharp pain.  The Veteran is competent to report his pain, cramps, and weakness due to impairment of right shoulder MG IV, and the impact of these symptoms on his ability to function.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's reports are consistent with the medical evidence.  Notwithstanding, the Board is constrained by VA regulations that limit the combined evaluation afforded the shoulder joint, as described above.

Accordingly, although the evidence supports an evaluation greater than 10 percent for the Veterans MG IV disability, an evaluation greater than 10 percent is limited by VA regulations.  Because the claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  An evaluation greater than 10 percent for residuals of GSW to the right lateral chest wall, MB IV, subscapularis, is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An evaluation greater than 10 percent for the residuals of GSW to the right lateral chest wall, MG IV, subscapularis, is denied.


REMAND

The Veteran also seeks an effective date earlier than October 3, 2008 for the grant of a TDIU.

In September 2010, the RO received a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability from the VA San Diego Health Care System.  The form is unsigned, and shows that the Veteran ended employment in April 2007 as a nursing assistant, but that he last worked in November 2010 and was last paid in May 2010.  In addition, a January 2011 decision of the Social Security Administration (SSA) shows the Veteran was found to be disabled from October 2007, when he last engaged in substantial gainful activity.  

Given the conflicting data, and the inconsistency of information posted on the VA Form 21-4192, the RO requested clarification from the VA San Diego Health Care System.  However, as of the date of the July 2017 supplemental statement of the case, the RO had not received a response.  The Boards finds no such response in the record before it.

In this case, the Veteran's employer is VA.  VA records are considered to be in the constructive possession of the agency.  As they are relevant to the Veteran's claim, they must be obtained.  See Bell v. Derwinski 2 Vet. App. 611 (1992).

In addition, the Board is also mindful of the regulations governing award of a TDIU.  In pertinent part, it is noted that marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2017).  The RO must therefore undertake further efforts to determine whether the Veteran's potential work prior to 2008, if any, was substantially gainful.

Accordingly, the case is REMANDED for the following action:

1. Undertake any and all development necessary to adjudicate the Veteran's claim for an effective date earlier than October 3, 2008, including obtaining earnings records from the SSA.

2. In addition to #1, obtain the VA San Diego Health Care System's response concerning the Veteran's employment as requested on the VA Form 21-4192.  Take steps similar to those required in "fire-related" cases if necessary.  If a formal finding of unavailability is made, inform the Veteran and his representative and give them the opportunity to obtain the information.

3. After ensuring that the requested development is completed and conducting any other development deemed necessary, the AOJ should re-adjudicate the claim for an earlier effective date from the grant of a TDIU.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


